Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 1 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 2 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 3 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 4 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 5 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 6 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 7 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 8 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document      Page 9 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document     Page 10 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document     Page 11 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document     Page 12 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document     Page 13 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document     Page 14 of 15
Case 17-72345-pwb   Doc 69    Filed 05/07/19 Entered 05/07/19 21:38:43   Desc Main
                             Document     Page 15 of 15
